Exhibit 10.1

EMPLOYMENT AGREEMENT

 

Ramesh Srinivasan, as President and Chief Executive Officer, you are a valuable
Agilysys employee, and we expect you to make a significant contribution to
Agilysys’ continued success. As a result, Agilysys, Inc. (“Agilysys” or the
“Company”) wishes to continue to employ you under the terms of this Agreement.
This Agreement supersedes the previous Employment Agreement.

 

1.Employment Period. Subject to termination pursuant to Section 7 hereof, the
term of this Agreement shall commence effective on January 1, 2020 (the
“Effective Date”) and continue for the period of three years (the “Initial
Employment Period”). The Initial Employment Period will automatically extend for
successive periods of one year (each a “Renewal Period” and each such Renewal
Period together with the Initial Employment Period shall be referenced
collectively as the “Employment Period”) at the end of the Initial Employment
Period and any Renewal Period unless either the Company or you notifies the
other in writing (a “Non-Renewal Notice”) of a decision not to renew the Initial
Employment Period or the Renewal Period, as applicable, at least 90 days prior
to the end of the Initial Employment Period or the Renewal Period, as
applicable.  Twelve months prior to the end of the Initial Period the Company
may give you written notice electing not to employ you at the end of the Initial
Period.  In that case, if you are still employed at the end of the Initial
Period (i.e. there has not been a termination of employment as otherwise
provided below) you will be bound to the restrictive covenant of Section 9.C for
a period 12 months, without the Severance Payment.  If however, notice of
non-renewal is given within such 12 months, or upon the natural termination, you
shall be paid the Severance Payment as if this were a Section 7.B termination
Without Cause, but only for a 12 month period (not 24), with that Severance
Payment being reduced pro rata by the days remaining in the Initial Period from
the notice date, and Section 9.C shall apply for 12 month post termination
period so long as the Severance Payments are timely made.  

 

2.Position. You shall be employed in the position set forth above, with the
duties and responsibilities customarily associated with that position.

 

3.Best Efforts. You shall devote all of your business time and attention to your
duties as an employee of Agilysys. You shall use your commercially reasonable
best efforts, energies, and skills to advance the business of Agilysys, to
further and improve its relations with suppliers, customers and others, and to
keep available to Agilysys the services of its employees. You shall perform your
duties in compliance with all laws and Agilysys’ published policies, including
ethical standards set forth in the Code of Business Conduct.  You may engage in
outside board activities to the extent approved by the board of directors of
Agilysys (the “Board”), or as provided in Section 9.C (1) and (2).

 

4.Board Membership. You were elected as a member of the Board upon the
commencement of your employment, to serve under the same terms as the other
directors of the Company, with no additional compensation. While you remain
Chief Executive Officer of Agilysys, you will be nominated each year as a
candidate for re-election as a member of the Board, to serve under the

1



 

 

 



--------------------------------------------------------------------------------

same terms as the other directors of the Company, with no additional
compensation.  You will resign from the Board upon termination of employment.

 

5.Compensation. Your compensation will be pursuant to Agilysys’ standard
programs in effect from time to time. You shall be eligible to participate in
any and all employee benefit plans or programs of the Company generally
available to any of its senior level executive employees, on terms no less
favorable than provided to any such senior level executive employee of the
Company. For the purposes of eligibility for benefits, your commencement of
employment date is December 6, 2016.

 

A.Base Salary. You will be paid a Base Salary at an annual rate of Six Hundred
Thousand Dollars ($600,000), payable in semi-monthly installments in accordance
with the Company’s regular payroll practice and subject to applicable employment
and income tax withholding. Your Base Salary will be subject to annual review
and adjustment and may be increased but not decreased.

 

B.Target Bonus. You will be entitled to participate in the Company’s executive
bonus program at an annual target bonus of 100% of Base Salary and a maximum
bonus of 150% of Base Salary, with the actual amount to be determined in the
discretion of Compensation Committee based on Company and individual
performance.  This bonus will be payable in the form of performance shares that
will vest upon attainment of annual performance goals, as determined by the
Board (after considering in good faith input from you), and otherwise in
accordance with Agilysys’ stock incentive plans.  For any fiscal year, the
applicable performance goals will be set and the performance shares will be
granted, as soon as administratively practicable but in no event later than the
90th day of that fiscal year. (For example, for fiscal year 2021that begins in
April 2020, the goals must be set and the performance shares granted, no later
than June 30, 2020.) Any performance shares that are earned will vest and be
settled on the earlier of the first anniversary of the grant date or the date
specified in the applicable stock plan after the Compensation Committee’s
determination of the level of achievement of the performance goals.  The
existing bonus program under the prior employment agreement shall continue
through the end of the current fiscal year and is incorporated herein,  

 

C.Equity- Grant and Change in Control. (i)  You will receive an equity grant of
600,000 Stock Settled Appreciation Rights (SSARs).  Of those, 475,000 shall vest
in equal monthly amounts over the next three years subject to your continued
employment.  The remaining 125,000 shall be conditioned upon and commence
vesting if, and on the date that, the closing price of the Company’s stock has
been equal to or higher than $45 for 15 business days (the “Stock Price
Target”), and on the following day, they shall vest pro-rata daily over the
remainder of the Initial Employment Period regardless of the price performance
thereafter, and subject to your continued employment on the vesting date (the
“Performance SSARs”).  

 

(ii)  All SSARs previously granted to you prior to the execution of this
Agreement and which have not been exercised are 100% vested (the “Prior Vested
SSARs”).  In the event that Section 10(b) of the 2016 Stock Incentive Plan (and
any future or amended plan) (the “Stock Plan”) or Sections 4 or 6 of the Stock
Appreciation Right Agreement(s) dated January 3, 2017 and February 10, 2020
(collectively “Award Agreements”) applies to the Prior Vested

2



 

 

 



--------------------------------------------------------------------------------

SSARs or any future grant of SSARs, then you shall have 30 days after such
termination of employment (or until the natural expiration of such SSARs, if
earlier) to exercise any then vested SSARs before such SSARs terminate under the
provisions of Section 10(b) of the Stock Plan.

 

(iii)  If the Performance SSARs have not attained the Stock Price Target prior
to a Change in Control, they shall immediately vest fully if the per share
consideration payable on a Change of Control is equal to or greater than $45 per
share, and if not, proportionally to the ratio of the strike price to the
consideration paid.  For example, if the strike price is $35 and the
consideration paid is $43, then 80% of the Performance SSARs would vest, and the
remaining Performance SSARs would terminate.

 

D.Vacation. You will accrue vacation in accordance with the Company’s policy and
will be provided no less than five (5) weeks of vacation for each full year of
employment.

 

E.Business Expenses. The Company shall reimburse you for all reasonable expenses
incurred by you in performance of your duties, in accordance with the Company’s
policy applicable to a majority of the other officers or directors of the
Company.

 

F.Travel Expenses. You shall be reimbursed for all reasonable travel expenses
incurred while performing duties on behalf of the Company, in accordance with
the Company’s policy applicable to a majority of the other officers or directors
of the Company. You will be permitted to fly business class based on your
discretion.

 

6.Location. You will maintain your personal residence in the Greater Las Vegas,
NV area for the duration of your tenure as Chief Executive Officer, unless
written permission is provided by the Board to do otherwise. You will not be
relocated and Agilysys shall not relocate its principal place of business
(outside of Las Vegas) without your written consent.

 

7.Termination. Your employment may be terminated for Cause by Agilysys,
voluntarily by you, by you for Good Reason, or without Cause by Agilysys. The
last date of your employment as a result of termination for any of these reasons
is the “Termination Date.”

 

A.Termination for Cause and Voluntary Termination. If your employment terminates
for any of the following reasons: (a) your death, disability, or legal
incompetence; (b) the issuance by Agilysys of a notice terminating your
employment “for Cause” (which, for these purposes, means: (i) your conviction of
a crime involving misappropriation of money or other property or conviction of a
felony, or a guilty plea or plea of nolo contendere by you with respect to a
felony, (ii) conduct by you that is Prohibited Activity under Section 9.C.
below, (iii) conduct by you that breaches your duty of loyalty to the Company or
your willful misconduct, any of which materially injures the Company, or (iv) a
willful and material breach by you of your material obligations under any
agreement entered into between you and the Company that materially injures the
Company, or (v) your failure to substantially perform your reasonable duties
with the Company (other than by reason of your disability) that materially
injures the Company (the failure to make target budgets is not such a failure,
nor shall you be required to take any action that you reasonably believe
violates any law or Company policy); or (c) you voluntarily resign

3



 

 

 



--------------------------------------------------------------------------------

your employment without Good Reason, then your salary will end on the
Termination Date, provided that you still will be paid accrued but unpaid base
salary, any performance shares for the prior year which were vested and earned
but not yet issued, if the Termination is after three months of the start of a
fiscal year the prorated performance shares for that year, and any earned and
unused vacation pay and be reimbursed for any unreimbursed expenses.
Notwithstanding any contrary provision of this Agreement, a termination of your
employment shall not be for “Cause” under Section 7.A.(b)(iii) and (iv) unless
Agilysys notifies you in writing of the alleged failure or breach that the
Company claims constitutes Cause, and you fail to substantially cure such
failure or breach (if it can be cured) within thirty (30) days of your receipt
of such notice.

 

B.Termination Without Cause or Good Reason. If your employment is terminated by
Agilysys for any reason other than  for Cause, or by you due to Good Reason,
upon effectiveness of a mutually-agreeable release of claims in favor of the
Company, you will be paid a severance payment equal to two years regular base
and the value of two years target bonus annual incentive performance shares
(calculated at 100% of target for that year), which will be at the rate
applicable to you at the time your employment terminates (the “Severance
Payment”), which will be paid during regular pay intervals during the two year
period following the Termination Date (“Severance Period”). For example, if base
salary is $600,000.00, the Severance Payment would be Two Million Four Hundred
Thousand dollars ($2,400,000.00) (for clarity, no performance shares will be
issued, the payment is in cash).  In addition, in any termination pursuant to
this Section 7.B, regardless of when such termination occurs, you will also
receive (i) a lump sum payment in cash on the 60th day following the Termination
Date in an amount equal to the total after-tax premiums you would be required to
pay for 24 months of COBRA continuation coverage under the employer’s health
benefit plan (i.e., medical, dental and vision coverage), determined using the
COBRA premium rate in effect for the level of coverage that you have in place
for you and your dependents immediately prior to the Termination Date,
regardless of whether you or your dependents elect COBRA (the “COBRA Payment”),
(ii) a lump sum in cash of a pro-rated bonus for the year of termination based
on actual performance and without the exercise of negative discretion by the
Board, and (iii) twelve (12) months of accelerated vesting of all equity
compensation awards that are subject to time or service-based vesting and were
unvested and outstanding immediately prior to the Termination Date. The release
of claims required by this Section 7.B. will not impose any post-employment
obligations on you other than reasonable non-disparagement obligations and those
obligations to which you already have agreed in writing. You will not otherwise
be eligible for severance under any Agilysys severance plan.  Notwithstanding
any other provision of this Agreement, in all cases of termination of
employment, you will be paid accrued but unpaid base salary, any earned and
unused vacation pay, and be reimbursed for any unreimbursed expenses.

 

C.Good Reason. If any of the following occurs without your express written
consent: (i) a reduction in your base salary or target bonus opportunity, (ii) a
material diminution in your authority, duties or responsibilities (including,
without limitation, your no longer being the CEO of a publicly-traded company or
the requirement that you report to anyone other than the Company’s Board of
Directors or following a Change in Control you are not made the chief executive
officer of the ultimate parent of the resulting entity), (iii) your removal as a
member of the Board (other than by your voluntary resignation), or your failure
to be appointed to the board of directors of the ultimate parent of any
resulting entity following a Change in Control, (iv) any

4



 

 

 



--------------------------------------------------------------------------------

other action that constitutes a willful and material breach by Agilysys of a
material provision of this Agreement, or (v) a material reduction in the
benefits provided to you that is not part of a broader reduction of benefits
applicable to substantially all other officers of the Company, or (vii) a
material breach of this Agreement by Agilysys, including the failure to pay your
current compensation or benefits when due (“Good Reason”), then you may
terminate your employment due to Good Reason if you provide notice to Agilysys
within 90 days of the condition giving rise to the Good Reason, and Agilysys
fails to materially cure such condition within 30 days following the date of
such notice, upon which failure to cure your employment shall immediately
terminate for Good Reason. Such termination for Good Reason will be deemed a
termination by Agilysys without Cause for purposes of this Agreement and you
shall be entitled to the Severance Payments described in Section 7.B. or 7.D, as
applicable.

 

D.Change in Control.  Notwithstanding any other provision contained herein, if
your employment hereunder is terminated within three (3) months before or
twenty-four (24) months following a Change in Control (as defined below) by
Agilysys  without Cause, or by you due to Good Reason, in addition to payment of
any accrued but unpaid base salary, the pro rata amount of your target bonus for
the year of termination, any unpaid target bonus for the year prior to the year
of termination, reimbursement for unpaid expenses and the balance of any earned
and unused vacation pay, each as of the Termination Date, then you will be
entitled to receive:

 

i.A lump sum payment in cash on the 60th day following the Termination Date an
amount equal to two times the sum of (a) your annual base salary and (b) the
value of 100% of the target bonus annual incentive performance shares for the
year of the Termination Date, in each case determined by the greater of the rate
applicable immediately prior to the Change in Control or your Termination Date;

 

ii.A lump sum payment in cash on the 60th day following the Termination Date an
amount equal to two times the COBRA Payment; and

 

iii.100% release of all restrictions on Held Shares (defined in the award
agreement and as modified herein) that were subject to any restrictions
immediately prior to the Termination Date on the Termination Date.   For the
purposes of what constitutes “Held Shares” under any award agreement only the
then unvested SSARs on the day prior to the Change in Control (which vest on the
Change in Control) are subject to Held Share restrictions, the then vested SSARs
are not.  And, as to those restrictions (and the definition of Holding Period)
they lapse on the earlier of 12 months after the date of the Change in Control,
or the remainder of the vesting period.  As to the Held Shares, your death or
disability are treated as a termination Without Cause or Good Reason, which
results in the immediate lapse of the restrictions without regard to the
remaining vesting period or remainder of the 12 months.

 

You will not otherwise be eligible for severance under any Agilysys severance
plan or any other provision of this Agreement.

 

 

E.Definition of Change in Control.  For purposes of this Agreement, “Change in
Control” shall mean the occurrence of any of one of the following:

5



 

 

 



--------------------------------------------------------------------------------

 

i.  Any one Person (or more than one Person acting as a Group) acquires directly
or indirectly beneficial Ownership of stock of Agilysys that, together with the
stock held by such Person or Group, constitutes more than 50% of the total fair
market value or total voting power of the issued and outstanding stock of
Agilysys; provided that, a further Change in Control shall not occur if any
Person (or more than one Person acting as a Group) owns more than 50% of the
total fair market value or total voting power of the Company’s stock and
acquires additional stock.  The terms “Person”, “Group”, “Beneficial Ownership”
shall have the meanings used in the Securities Exchange Act of 1934, as amended;

 

ii.A majority of the members of the Board is replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of appointment or election;

 

iii..The sale or other disposition of all or substantially all of Agilysys’
assets.

 

Notwithstanding the foregoing, for purposes of this Agreement a Change in
Control shall not occur unless such transaction constitutes a change in the
ownership of Agilysys, a change in effective control of Agilysys, or a change in
the ownership of a substantial portion of Agilysys’ assets under Section 409A.  

 

F.No Offset.  The payments contemplated herein shall not be subject to any duty
of mitigation by you nor to any offset for any income earned by you following
any termination.

 

8. Confidential Information. During the course of your employment, you will
learn various proprietary or confidential information of Agilysys and/or its
related and affiliated companies (including the identity of customers and
employees; vendor information; marketing information and strategies; sales
training techniques and programs; product development and design; acquisition
and divestiture opportunities and discussions; and data processing and
management information systems, programs, and practices). You shall use such
information only in connection with the performance of your duties to Agilysys
and agree not to copy, disclose, or otherwise use such information or contest
its confidential or proprietary nature. You agree to return any and all written
documents containing such information to Agilysys upon termination of your
employment. Notwithstanding anything to the contrary contained herein, no
provision of this Agreement shall be interpreted so as to impede you (or any
other individual) from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures under the
whistleblower provisions of federal law or regulation (any such activity,
“Protected Activity”). You do not need the prior authorization of Agilysys to
engage in Protected Activity and you shall not be not required to notify
Agilysys that you have engaged in Protected Activity.  Similarly, nothing in
this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by 18
U.S.C. § 1833(b).  Accordingly, the parties to this Agreement have the right to
disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law.  The parties also have the right to disclose trade

6



 

 

 



--------------------------------------------------------------------------------

secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure.  By way of
reference, 18 U.S.C. § 1833(b) provides: “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that—(A) is made—(i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

 

9. Restrictive Covenants.


A.Confidentiality. During the time of your employment with the Company and for
twenty-four months thereafter, you will be subject to confidentiality and
non-disclosure requirements in accordance with the Company’s standard
confidentiality and employee non-disclosure agreement, provided that nothing in
any agreement between you and the Company will limit your ability to engage in
Protected Activity as defined in Section 8.  You also agree to provide
reasonable cooperation to the Company for such period with respect to any and
all post-termination litigation and regulatory matters wherein the Company
requests your assistance, provided that you will be reimbursed for reasonable
expenses incurred in providing such cooperation.

 

 B.No Hiring. During the time of your employment with the Company and for 241
months thereafter, you agree not to employ or retain, have any other person or
firm employ or retain, or otherwise participate in the employment or retention
of any person who was an employee or consultant of Agilysys at any time during
the twenty-four months preceding the end of your employment with the Company,
provided that it will not be a violation of this Section 9.B. if an enterprise
with which you are affiliated employs any such employee or consultant so long as
you are not directly or indirectly involved in such action, or you receive the
Company’s consent in writing.  

 

C.Non-Competition.  Because of Agilysys’ legitimate business interest as
described herein and the good and valuable consideration provided to you, during
the time of your employment with the Company and subject to contrary provisions
herein including Section 1, continuing for the 24-month period beginning on the
Termination Date whether your employment is terminated at your option or at the
option of Agilysys, for any reason, good reason, or no reason, you agree and
covenant not to engage in Prohibited Activity within the “Territory” (as defined
below).

 

For purposes of this Section 9.C., “Prohibited Activity” is activity in which
you contribute your knowledge, directly or indirectly, in whole or in part, as
an employee, employer, owner, operator, manager, advisor, consultant, agent,
employee, partner, director, stockholder, officer, volunteer, intern or any
other similar capacity to an entity engaged in the same or similar business as
Agilysys, specifically, as of the Effective Date, in the business of developing
and/or selling the point of sale (POS), property management, inventory and
procurement for food and beverage, and related wireless solutions to the
hospitality or gaming industries, or any other business or product that Agilysys
provides or is actively developing to provide to the hospitality

 

 

7



 

 

 



--------------------------------------------------------------------------------

or gaming industries. Any disclosure of trade secrets, proprietary information
or Confidential Information, other than Protected Activity, is also Prohibited
Activity.

 

For purposes of this Section 9.C., “Territory” shall mean each state, province,
or other political subdivision in which the Company is engaged in the Business
as of the Termination Date.

 

During the Employment Period, nothing herein shall prohibit you from purchasing
or owning less than five percent (5%) of the publicly traded securities of any
corporation, provided that such ownership represents a passive investment and
that you are not a controlling person of, or a member of a group that controls,
such corporation.  In addition, nothing in this Agreement prohibits: 1) ) your
continued participation as a member of the advisory board of Warehouse
Technologies, LLC (Symbotic’s parent holding company), 2) your participation in
two other board of directors of non-competitive companies, or 3) participation
in clubs, trade/industry and educational organizations.

 

It is understood and acknowledged that any non-competition obligation arising
under this Section 9.C shall be in addition to any other obligations on your
part under this Agreement, including but not limited to the confidentiality and
no-hiring provisions of Sections 8 and 9.A., above.

 

10.Assignment of Inventions. Agilysys by law is entitled to all rights, ideas,
inventions and works of authorship relating to its business that are made by its
employees during the scope of their work, whether or not conceived during
regular business hours, for Agilysys when using Agilysys resources.  You agree
to promptly and fully disclose to Agilysys all ideas, inventions, discoveries,
creations, designs, methods, and other technology and rights (and any related
improvements or modifications thereof), whether or not protectable under any
form of legal protection afforded to intellectual property (collectively,
“Innovations”), relating to any activities or proposed activities of Agilysys
and its affiliates and subsidiaries, conceived or developed by you (alone or
jointly with others) during your employment, whether or not conceived during
regular business hours.  Such Innovations shall be the sole property of
Agilysys.  To the extent possible, such Innovations shall be considered a Work
Made for Hire under the U.S. Copyright Act.  To the extent the Innovations may
not be considered such a Work Made for Hire, you agree to automatically assign
to Agilysys, at the time of creation of such Innovations, any right, title, or
interest that you may have in such Innovations. You further agree that you will
execute such written instruments, and perform any other tasks as may be
necessary in the opinion of Agilysys to obtain a patent, register a copyright,
or otherwise protect or enforce Agilysys’ rights in such Innovations.

 

11.Specific Performance and Injunctive Relief. You acknowledge that Agilysys
will be irreparably damaged if the provisions of this Agreement are not
specifically enforced, that monetary damages will not provide an adequate remedy
to Agilysys, and that Agilysys is entitled to an injunction (preliminary,
temporary, or final) restraining any violation of this Agreement (without any
bond or other security being required), or any other appropriate decree of
specific performance. Such remedies are not exclusive and shall be in addition
to any other remedy which Agilysys may have.

8



 

 

 



--------------------------------------------------------------------------------

 

12. Severability and Reformation. The provisions of Sections 8 through 12 of
this Agreement constitute independent and separable covenants which unless
otherwise stated shall survive termination or expiration of the Employment
Period. Any section, paragraph, phrase, or other provision of this Agreement
that is determined by a court of competent jurisdiction to be overly broad in
scope, duration, or area of applicability or in conflict with any applicable
statute or rule shall be deemed, if possible, to be omitted from this Agreement.
The invalidity of any portion hereof shall not affect the validity of the
remaining portions.

 

13.Representation.  You represent and warrant that in the past 15 years you have
not been convicted of, nor entered a guilty plea or plea of nolo contendere with
respect to, a crime involving misappropriation of money or other property or a
felony in any jurisdiction, nor, to your knowledge, have you been charged with
or notified of pending charges with respect to, or are you currently being
investigated for, any such crime or felony.

 

14.Assignment.

 

A. This Agreement is personal to you and cannot be assigned by you to any other
party.  The Company agrees to consider in good faith any reasonable request by
you to accommodate your estate/family planning regarding the equity award.

 

B. This Agreement shall inure to the benefit of, and be binding upon and
enforceable by Agilysys, and its successors and assigns. This Agreement may be
assigned by Agilysys, and its duties delegated without your consent, to a third
party (“Assignee”) in connection with the sale or transfer of all or
substantially all of Agilysys’ business whether by way of sale of stock, sale of
assets, merger or other transaction.  Such assignment by Agilysys will not
constitute nor be deemed a termination of your employment by Agilysys.  After
such assignment and delegation, any further rights which you have under this
Agreement will be the responsibility of the Assignee.


15. General. This Agreement constitutes our full understanding relating to your
employment with Agilysys, and replaces and supersedes any and all agreements,
contracts, representations or understandings with respect to your employment.
This Agreement is governed by and is to be construed and enforced in accordance
with the internal laws of the State of Georgia, without giving effect to
principles of conflicts of law. In the event of a conflict or inconsistency
between the terms hereof and the provisions of Agilysys’ Employee Handbook or
its Policies and Procedures, the terms hereof shall control; otherwise, the
provisions of the Employee Handbook shall remain applicable to your employment
relationship.  Any controversy involving the construction or application of any
terms, covenants or conditions of the Agreement, or any claims arising out of
any alleged breach of the Agreement, will be submitted to and resolved by final
and binding arbitration in Las Vegas, Nevada, conducted pursuant to the rules of
the American Arbitration Association. This Agreement may not be superseded,
amended, or modified except in a writing signed by both parties.

 

16. Section 280G.

 

9



 

 

 



--------------------------------------------------------------------------------

A. Reduction.  Notwithstanding any other provision of this Agreement or any
other plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company or its affiliates to your or
for your benefit pursuant to the terms of this Agreement or otherwise (“Covered
Payments”) constitute parachute payments (“Parachute Payments”) within the
meaning of Section 280G of the Code and would, but for this Section 16, be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then the Covered Payments shall be either:

 

i.reduced to the minimum extent necessary to ensure that no portion of the
Covered Payments is subject to the Excise Tax (that amount, the “Reduced
Amount”); or

 

ii.payable in full if your receipt on an after-tax basis of the full amount of
payments and benefits (after taking into account the applicable federal, state,
local and foreign income, employment and excise taxes (including the Excise
Tax)) would result in the Participant receiving an amount greater than the
Reduced Amount.

 

B. Order of Reduction.  The Covered Payments shall be reduced in a manner that
maximizes the Participant’s economic position. In applying this principle, the
reduction shall be made in a manner consistent with the requirements of Section
409A of the Code, and where two economically equivalent amounts are subject to
reduction but payable at different times, such amounts shall be reduced on a pro
rata basis but not below zero.

 

C. Determinations.  Any determination required under this Section 16 shall be
made in writing in good faith by the accounting firm that was the Company’s
independent auditor immediately before the occurrence of the Change in Control
or another mutually agreed accounting firm (the “Accountants”), which shall
provide detailed supporting calculations to you and the Company as requested by
you or the Company. You and the Company shall provide the Accountants with such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 16. For purposes of making the
calculations and determinations required by this Section 16, the Accountants may
rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Accountants’
determinations shall be final and binding on you and the Company. The Company
shall be responsible for all fees and expenses incurred by the Accountants in
connection with the calculations required by this Section 16.

 

17. Section 409A.  The intent of the parties is that payments and benefits under
this Agreement are exempt from, or to the extent required, comply with Section
409A of the Internal Revenue Code (“Section 409A”), and accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance with Section 409A.  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”  To the extent
required to avoid an accelerated or additional tax under Section 409A:

10



 

 

 



--------------------------------------------------------------------------------

each payment or benefit amount shall be construed as a separate identified
payment; if you are a “specified employee” under Section 409A when you separate
from service, amounts of “nonqualified deferred compensation,” if any, otherwise
payable during the six-month period immediately following your separation from
service shall instead be paid on the first business day after the date that is
six months following your separation from service (or, if earlier, your date of
your death).  To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 

18.Attorney’s Fees.  Agilysys will directly pay or reimburse you for reasonable
legal fees incurred in connection with your review of this Agreement, in a sum
not to exceed $20,000, which payment will be made in 2020 after your submission
of reasonable documentation of your expenses.  

 

19. Indemnification. Agilysys will indemnify you and hold you harmless to the
extent provided under the Company’s certificate of incorporation and by-laws
against and in respect of any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including reasonable attorney’s fees),
losses, and damages resulting from your good faith performance of your duties
and obligations with Agilysys on terms no less favorable than provided to any of
its other executive officer or members of the Board.  This obligation shall
survive the termination of the Executive’s employment with the Company.  The
Company shall cover the Executive under an indemnification agreement and
directors’ and officers’ liability insurance both during and, while potential
liability exists, after the term of this Agreement (for not less than two (2)
years) in the same amount and to the same extent as the Company covers its other
officers and directors on terms no less favorable than provided to any of its
other officers or members of the Board.

 




11



 

 

 



--------------------------------------------------------------------------------

In witness whereof the parties have executed this Agreement this 10th day of
February, 2020.

 

AGILYSYS, INC.  


 

/s/ Michael Kaufman

By:   Michael Kaufman 

         Chairman of the Board

 

 

 

/s/ Ramesh Srinivasan

By:  Ramesh Srinivasan

 

12



 

 

 

